Pee Curiam.
For the purpose of clarity, the memorandum filed by the court on November 4th, 1929, is supplemented as follows:
We have pointed out that there must be a reversal of the judgment under review, with costs. In view of the law and of the undisputed evidence it is quite apparent that a judgment for the plaintiff below for some amount must be rendered. But because of the presence of the counter-claim (as to the precise extent of which we express no opinion) the amount which plaintiff! is entitled to recover is in dispute. In order that the amount of the palintiff’s recovery may be determined in the trial court, we award a venire de novo.